DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     PHD DEVELOPMENT, LLC,
                           Appellant,

                                     v.

                              DAVID SHAFER,
                                 Appellee.

                               No. 4D21-426

                              [March 25, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward    County;   Jennifer  Hilal,   Judge;   L.T.  Case     Nos.
062019SC016855AXXXCE and 062019AP026607AXCCCE.

  Julio C. Cavero, Miami, for appellant.

  David Shafer, Fort Lauderdale, pro se.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.